Citation Nr: 9917856	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1966.

Service connection for schizophrenia was initially denied in 
an April 13, 1972, rating decision.  While a disallowance 
letter from the RO concerning the April 1972 rating denial is 
not located in the claims folder, VA administrative records 
show that a disallowance letter was forwarded to the 
veteran's current address at the time.  See VA Form 21-6798, 
dated April 18, 1972.  There is a presumption of regularity 
by VA employees in the conduct of their official duties.  
This presumption can only be overcome by clear evidence to 
the contrary.  Ashley v. Derwinski, 2 Vet. App. 307, 308-309 
(1992).  In this regard, the Board concludes that the veteran 
was in fact notified by the RO of the April 1972 rating 
denial of service connection for schizophrenia.  The April 
1972 rating decision became final in the absence of a timely 
appeal.  

An August 1987 rating decision denied the claim of service 
connection for PTSD, which also became final in the absence 
of a timely substantive appeal.  

In a February 1994 rating decision, the RO declined to reopen 
the claims of service connection for schizophrenia and PTSD.  
These issues have been combined by the RO and characterized 
as service connection for a nervous condition including PTSD.  
The veteran disagreed with the determination and a timely 
substantive appeal was filed.   

In an August 1998 decision, the Board of Veterans' Appeals 
(Board) declined to reopen the veteran's claims of service 
connection for schizophrenia and PTSD.  The veteran filed a 
Motion for Reconsideration of the Board's decision that was 
received in August 1998.  In a November 1998 decision, the 
Board denied the veteran's Motion for Reconsideration.  

The veteran then appealed the case to the United States Court 
of Appeals for Veterans Claims (Court), then the United 
States Court of Veterans Appeals.  In a January 1999 Joint 
Motion for Remand and for Stay of Proceedings, the veteran's 
representative and the General Counsel of the Department of 
Veterans Affairs (VA) requested that the August 1998 Board 
decision be vacated and that the appeal be remanded to 
consider application of the regulatory definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), pursuant 
to Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  The Joint 
Motion for Remand and for Stay of Proceedings was granted by 
the Court in January 1999.  

FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in 
April 1972;  the veteran was notified of the denial and did 
not appeal.  

2.  The evidence received since the April 1972 decision is 
not so significant that it must be considered in order to 
fairly decide the claim.

3.  The RO denied service connection for PTSD in August 1987; 
the veteran was notified of the denial, and he did not 
appeal.  

4.  The veteran does not have PTSD. 

CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for schizophrenia in April 1972 is not new and material; the 
decision is final and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).

2.  Evidence received since the RO denied service connection 
for PTSD in August 1987 is not new and material; the decision 
is final and the claim is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been Submitted to 
Reopen the Claims of Service Connection for Schizophrenia and 
PTSD

A rating decision dated in April 1972 denied service 
connection for schizophrenia.  The evidence available at the 
time consisted of the veteran's service records.  Service 
personnel records show that he served in the Republic of 
Vietnam, and that he received the Combat Infantryman Badge 
(CIB).  The veteran's service medical records are negative 
for any complaints or findings referable to a psychiatric 
disorder.  

Private hospital records dated in May 1971 show that the 
veteran was admitted for treatment of paranoid schizophrenia.  
He was readmitted to the same hospital in January 1972 for 
treatment of schizophrenia.  At that time it was reported 
that he had a history of mental illness dating back many 
years.  

In February 1972, the veteran was transferred to a VA 
hospital for treatment of paranoid schizophrenia.  It was 
indicated that he blamed the military for his problems, but 
there was very little evidence to support the statement.  The 
veteran reported that he had been involved in combat during 
service, and that he was hospitalized at an Air Force 
facility due to a (mental) breakdown while in Vietnam.  

A VA neuropsychiatric examination was performed in January 
1973.  It was reported by history that the veteran had had 
emotional problems during service in Korea.  He stated that 
later he served in Vietnam and at one point ended up in a 
field hospital, not knowing how he had gotten there.  He 
stated the he got a "raw deal" in Vietnam.  It was reported 
that he was required to perform on "sweeps" or night 
patrols that affected him.  Reportedly, his first psychiatric 
hospitalization was in 1970.  A mental status examination 
revealed that the veteran had ideas of reference, delusions, 
and markedly paranoid trends.  The diagnosis was 
schizophrenic reaction, paranoid type.  VA clinical records 
through April 1977 report hospitalization and treatment for 
schizophrenia. 

Service connection for schizophrenia was denied by the RO in 
an April 1972 rating decision.  It was determined that 
service medical records revealed no complaints or treatment 
of a nervous condition, and that schizophrenia that was first 
diagnosed in April 1971, was not related to the veteran's 
period of service.  The veteran was notified of the decision 
and a timely appeal was not filed.  

Additional evidence has been received since the April 1972 
rating decision.  

VA clinical records through August 1986 report continued 
treatment and extended periods of hospitalization for 
schizophrenia.

In June 1987, the veteran claimed service connection for 
PTSD.  A letter from the RO issued in June 1987 requested 
that he provide detailed information concerning specific 
traumatic events that he was subjected to during service in 
Vietnam.  The record is absent for any response.  Psychiatric 
examination reports from a state medical institution, dated 
in January and February 1987, reveal diagnoses of chronic 
paranoid schizophrenia.  

A rating decision dated in August 1987 denied the veteran's 
claim of service connection for PTSD.  It was determined that 
the evidence of record did not show PTSD.  The veteran was 
notified of the decision in August 1987 and a timely appeal 
was not filed. 

In an October 1993 statement, the veteran reported that 
during service in Korea, he was with the 1st Division, 2nd 
Battalion, 8th Calvary, Company "C", 3rd platoon.  He stated 
that one night during guard duty in a minefield in the DMZ 
(Demilitarized Zone), a mine exploded that frightened him so 
much he was unable to move or operate his radio to call for 
help.  He stated that he was still affected by the explosion 
the next day, and that a sergeant informed him not to go on 
sick call because he would be better very soon.  The veteran 
reported that he was subsequently transferred back to a post 
in the United States, and he did not receive any medical 
treatment for the problem.  He was then transferred to 
Vietnam to the 1st Infantry Division where he was a rifleman.  
He stated that during service he did not get sick, but he had 
stress and a very strong fear of being killed.  When he 
returned from Vietnam he did not obtain a physical check-up 
and he was discharged from service.  He stated that three 
years subsequently he found out that he suffered from "shell 
shock."  

VA clinical records through 1993 report that the veteran 
received treatment for unrelated physical disorders, and that 
he continued to receive treatment for schizophrenia, that was 
described as stable or by history. 

In a November 1993 statement the veteran reiterated his 
previously reported service experiences.  In a September 1994 
statement, he stated that during service in Korea while in 
the DMZ, he began to hear voices and that he lost his 
understanding of whom he was.  He stated that he was taken 
back to his unit were he received an "Article 15", and he 
was told by the company commander that he was schizophrenic.  

A VA psychiatric examination was performed in January 1997.  
The veteran related his service and post service background 
information.  Psychiatric findings revealed that the veteran 
displayed psychotic symptoms.  The examiner stated that there 
was not the slightest question about the psychotic status of 
the veteran.  It was reported that PTSD could not be 
separately examined from the veteran's psychotic 
manifestations, but the veteran did not report particular 
events that could be separately classified as PTSD.  The 
diagnosis was schizophrenia, chronic, paranoid type.  

Received in March 1997 were VA clinical records dated from 
February 1972 through February 1997, some previously 
considered, revealing treatment for unrelated physical 
problems and ongoing treatment for forms of schizophrenia.  

A VA PTSD examination was performed in May 1997.  The veteran 
complained of auditory hallucinations.  His service and 
personal background were reported.  It was reported that 
there was no doubt that the veteran was still carrying the 
diagnosis of chronic paranoid schizophrenia.  The physician 
indicated that it was very difficult to say whether PTSD 
elements were playing a role in his personal behavior, but 
even if they did it was minimal involvement and no separate 
diagnosis of PTSD was offered.  The diagnosis was chronic 
paranoid schizophrenia.  

In September 1997 and February and May 1998 statements, the 
veteran reiterated his previous statement that he initially 
developed schizophrenia while in Korea in the DMZ.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is a psychosis 
such as schizophrenia, service connection may be granted if 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108 (West 1991). 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held that, in requiring that there must be a 
reasonable possibility of a change in outcome on the merits 
in order for a claim to be reopened, the United States Court 
of Appeals for Veterans Claims impermissibly ignored the 
definition of "material evidence" previously adopted by VA in 
38 C.F.R. § 3.156(a).  Accordingly, this appeal will be 
adjudicated in conformity with the Hodge holding.  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court in Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

The veteran essentially contends that he has submitted new 
and material that his schizophrenia had its onset during 
service, and that he has PTSD that is a result of stressful 
combat experiences that he was subjected to during service in 
the Republic of Vietnam.

It is the opinion of the Board that the veteran has not 
presented evidence which is new and material to warrant the 
reopening of his claims of service connection for 
schizophrenia or PTSD.  With respect to service connection 
for schizophrenia, the evidence that has been submitted since 
the April 1972 rating denial consists of clinical data 
concerning unrelated physical disorders, evidence that is not 
relevant and must be considered cumulative.  The additional 
data also includes clinical data, some previously considered, 
that reveals ongoing treatment for schizophrenia.  This 
evidence is relevant to the issue at hand, but is not 
probative, and must be deemed redundant of previously 
considered evidence.  The veteran has submitted several 
statements that describe circumstances surrounding a reported 
psychiatric break that he had during service in Korea.   
These statements essentially repeat assertions previously 
presented and are not supported by any service medical 
records or other data from medical specialists.  The Board 
notes that there is no evidence that shows schizophrenia 
during service or to a compensable degree within one year 
after service.  

The veteran has also attempted to reopen his claim of service 
connection for PTSD.  The additional evidence that has been 
presented since the August 1987 rating denial almost 
exclusively concerns treatment for and diagnoses of 
schizophrenia.  In fact, absolutely no PTSD diagnosis is 
currently shown.  This evidence, along with evidence 
concerning unrelated physical disorders that has been 
received, is cumulative and redundant of previously 
considered evidence.  The veteran has also offered statements 
reporting that during service while in Korea, he was 
subjected to a mine explosion.  The record confirms that he 
received a CIB during service and his statements are 
conclusive evidence that the claimed inservice stressors 
occurred, which is a component of service connection for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  However, there is no 
current diagnosis of PTSD, and the veteran's statements 
concerning service stressors are not new or material, in the 
absence of a PTSD diagnosis.  

In sum, the evidence received since the April 1972 rating 
denial of service connection for schizophrenia, and the 
August 1987 rating denial of service connection for PTSD, is 
either cumulative or redundant of evidence previously of 
record.  Accordingly, the aforementioned evidence is not 
"new and material," and therefore, is not sufficient to 
reopen the veteran's claims of entitlement to service 
connection for schizophrenia and PTSD.  38 C.F.R. §§ 
3.104(a), 3.156(a) (1998).


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for schizophrenia, the 
benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for PTSD, the benefit sought 
on appeal is denied




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



